DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 11/30/2020 has been entered. Claims 1 and 11 have been amended. Therefore, claims 1-11 are now pending in the application.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art Vollert et al. (US - 2011 /0254357 A1) discloses Brake System for a Motor Vehicle and Method for Controlling comprising:
the brake system including a hydraulic brake device (hydraulic service system 2, {0013], Fig: 1), an electromechanical brake device (electromechanical service brake system 3, [0013], Fig: 1), the method comprising:
actuating at least one of the first actuation device and the second actuation device [0005] [0013], and
in an event of a fault in the hydraulic brake device [Abstract, [0020], producing an electromechanical braking force via the electromechanical brake device for decelerating the motor vehicle, irrespective of which of the first actuation device and the second 
However, prior art fails to disclose a first actuation device configured to actuate at least one brake pad, and a second actuation device configured to actuate the at least one brake pad.
Prior art fails to disclose or suggest these limitations recited in independent claims 1 and 11. Therefore, independent claims 1 and 11 are allowable. Claims 2-10 are also allowable by virtue of their dependencies from claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792.  The examiner can normally be reached on 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAN M AUNG/Examiner, Art Unit 3657   


/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657